 JOHN P. BELL & SONS, INC.John P. Bell & Sons, Inc. and Local Union No. 13,an affiliate of the United Association of Jour-neymen & Apprentices of the Plumbing andPipe Fitting Industry of the United States andCanada. Case 3-CA-10679April 8, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn November 30, 1982, Administrative LawJudge D. Barry Morris issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions, the General Counsel and theCharging Party filed answering briefs, and theCharging Party filed cross-exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.The Administrative Law Judge found that Re-spondent violated Section 8(a)(3) and (1) of the Actby refusing to hire Darcy Farrell because he wasdesignated as union steward. The AdministrativeLaw Judge made no findings concerning the com-plaint allegation that Farrell also was not hired be-cause he is the Union's business manager's brother.Nevertheless, the Administrative Law Judge rec-ommended that Respondent be ordered to ceaseand desist from "[r]efusing to hire prospective em-ployees because they are designated as steward orbecause of their relationship to Union officials."We find nothing in the record to support a conclu-sion that Respondent discriminated against Farrellbecause he is related to a union official. According-ly, we shall modify the recommended Order andsubstitute a new notice.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.91 NLRB 544 (1950), enfd. 188 F. 2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings.266 NLRB No. 109Order of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,John P. Bell & Sons, Inc., Rochester, New York,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph l(a):"(a) Refusing to hire prospective employees be-cause they are designated as stewards."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to hire prospective em-ployees because they are designated as stew-ards.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed them by Sec-tion 7 of the National Labor Relations Act.WE WILL offer employment to Darcy Far-rell in a job he would have received had wenot discriminated against him and WE WILLmake him whole for any loss of wages orother benefits he may have suffered, plus inter-est, as a result of our discrimination againsthim.JOHN P. BELL & SONS, INC.DECISIONSTATEMENT OF THE CASED. BARRY MORRIS, Administrative Law Judge: Thiscase was heard before me at Rochester, New York, onJuly 8 and 9, 1982. Upon a charge filed on October 2,1981,' a complaint was issued on November 13 allegingthat John P. Bell & Sons, Inc. (Respondent), violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended (the Act). Respondent filed an answerdenying the commission of the alleged unfair labor prac-tices.The parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,I All dates refer to 1981 unless otherwise specified.607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDargue orally, and file briefs. Briefs were filed by all par-ties.Upon the entire record of the case, including my ob-servation of the witnesses, I make the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a New York corporation with its princi-pal office and place of business in Rochester, New York,is engaged in the business of construction, pipefitting,and related services. During the 12 months preceding theissuance of the complaint Respondent purchased goodsvalued in excess of $50,000 from suppliers located out-side New York State. Respondent admits that it is en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act, and I so find.II. THE LABOR ORGANIZATION INVOLVEDLocal Union No. 13, an affiliate of the United Associ-ation of Journeymen & Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada(the Union), is a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICEA. The IssueThe sole issue in this proceeding is whether Respond-ent refused to hire a prospective employee in violation ofSection 8(a)(1) and (3) of the Act because the employeewas designated as steward and was the brother of theUnion's business manager.B. The Facts1. BackgroundRespondent has an ongoing maintenance contract atthe Ginna Nuclear Power Plant. On September 21 Rich-ard Bell, one of the owners of Respondent and construc-tion manager at Ginna, requested that the Union providefour steamfitters to work at Ginna starting September 28.Joseph Parlet, the Union's business representative, credi-bly testified that he then selected the four fitters whowould be sent to Ginna; namely, Jerry Wickim, MarkScalzo, John Nelson, and Darcy Farrell (Darcy). Darcycredibly testified that on September 222 Chris Farrell,his brother and the Union's business manager, told himthat he was selected as one of the four fitters and that hewould be steward. In uncontroverted testimony, Darcycredibly testified that on the same day he told threepeople that he would be going to work at Ginna on Sep-tember 28 and that he was appointed steward. One of thepersons he told was Paul Nolan, general foreman on thejob.Parlet testified that on Friday afternoon, September25, he received a telephone call from Richard Bell thatthere may be a problem with the four fitters coming to2 While Darcy initially testified that this took place on September 21,he subsequently testified that it occurred on the fourth Tuesday of Sep-tember, which was September 22.work at Ginna on Monday. Bell asked for the names ofthe four men and Parlet told him the names. Parlet alsotold him that the men had already been dispatched andthat it would be difficult for him to get in touch withthem prior to Monday. Bell testified that he called Parleton Friday to ask who was being assigned to the job. Hefurther testified that later that afternoon he found outthat the project would be delayed "a couple of days"and that he then called the Union to cancel the order forthe four men.2. Events of September 28Darcy testified that he arrived at the Ginna jobsite onSeptember 28 at approximately 8 a.m. He testified thathe went to the security class and after about 45 minutesRichard Bell approached him and asked for his referralcards. Darcy testified:So I showed him the referral card and after hesaw that I had on the back of the card I had that Iwas the job steward, he said, "Well, there has beena mistake." He said, "The call had been cancelled."And he didn't need anybody. Any I said "Well, ifyou didn't need anybody, how come the other threeguys are already working?"Darcy further testified that after his initial discussionwith Bell, at approximately 10:15, George Satter, whowas the previous job steward, came into class and"pulled out" the other three pipefitters. Darcy testifiedthat at 12:30 he again spoke to Richard Bell, at whichtime Bell told him that he wanted Satter to be stewardand that "he wasn't going to put me on and he couldn'tstop me from going to school, but when I came over tothe security gate, he was going to stop me there." In ad-dition, Darcy testified that on September 28 Kohlmaier,another pipefitter, was transferred from a different job-site to Ginna.Chris Farrell testified that on September 29, when hewas told about the problem with Darcy, he calledJoseph Bell, president of Respondent, and asked him"why he wasn't allowing Darcy on the job and he saidhe felt that there would be a lot of problems with himbeing the steward." Farrell further testified that JosephBell told him that he would "put Darcy Farrell to workon the Ginna job as long as he wasn't a steward." Par-let's testimony generally corroborates that of Chris Far-rell. Parlet testified that on September 28 he had a con-versation with Richard Bell, during which:I asked Dick what happened there and whywouldn't he allow Darcy on. And he said that hecouldn't have Darcy on the project as steward, thathe would cause problems. And I asked him, well,what kind of problems would he cause, and he saidI just can't have him out there. There would be alot of problems. And that he wanted George Satteras a steward.Satter, another pipefitter, testified that he was calledon Sunday night, September 27, to report at the Ginnajobsite the following day. He testified that he was asked608 JOHN P. BELL & SONS, INC.by one of the foremen to take Nelson, Scalzo, andWickim out of class because they had previously re-ceived a security clearance which was still in effect. Hefurther testified that there were other pipefitters whowent to work on September 28.Richard Bell's testimony to a large extent is at vari-ance with the testimony of the General Counsel's wit-nesses. He testified that on September 28 he arrived atthe Ginna jobsite at 7:30 a.m. and that between then and8:15 a.m. he did not see Scalzo, Nelson. Wickim, andDarcy. He further testified that he did not see Darcy inthe security class. In this connection, Respondent's Ex-hibit 2, which is an attendance sheet for the securityclass, does not list the names of the four men. Bell testi-fied that he spoke to Darcy during the lunch break afterthe health physics (HP) training class and told Darcythat, "I had cancelled the call for men, that he wasn'tneeded out here at this project," but that he offered tosend him to another project. Bell testified that Darcyshowed him the referral card, which indicated thatDarcy was to be the steward, after he told Darcy that hehad canceled the call for men for that morning. Bell fur-ther testified that the reason he canceled the call for themen was because there would be a "delay of a day ortwo." He conceded, however, that he did not tell Darcyto come back to work on Wednesday, September 30.While Bell initially testified that the only reason he didnot hire Darcy was because he "didn't have room forhim," on cross-examination he stated that he had a"problem with Darcy Farrell with respect to his beingdependable." Bell also testified that he had problemswith the dependability of the other three referrals, butthe evidence is uncontroverted that the other three menwere permitted to work at the jobsite on September 28.Scalzo testified that on September 28 he arrived withWickim at 9:15 a.m. He testified that he came into thesecurity class about 10 minutes before the end of theclass, did not see the sign-in sheet, and accordingly didnot sign it. Scalzo further testified that while he was at-tending the HP class Satter came in and took Wickim,Nelson, and himself out of the class, telling them thattheir "training was still good." Scalzo testified that hesaw Darcy in the HP class but did not see him in thesecurity class. He further testified that he did pipefitterwork on September 28 and 29 and that he was not toldby anyone that the work was delayed or that no workwas available.3. Concluding findingsI generally credit the testimony of Chris Farrell,Satter, Parlet, Viola, Nelson, and Scalzo. They appearedto be credible witnesses and for the most part, on the es-sential points, their testimony was corroborated and ap-pears plausible. See ANorthridge Knitting Mills, 223 NLRB230, 235 (1976); Gossen Co.. 254 NLRB 339, 345 (1981).For the same reasons most3of Darcy Farrell's testimonyalso appears credible.4Accordingly, I find that on September 22 Darcy Far-rell was told to report to work at Ginna on September28 and that he would be steward. On the same day hetold Nolan that he would be steward at which timeNolan advised him that he, in turn, would be generalforeman. On September 25 Richard Bell called Parlet toask the names of the four men who had been referred.After being informed of the names, Bell called again thatafternoon to say that there had been a delay in the workand he requested that the four men be canceled. Parletadvised Bell that it was too late to cancel the order forthe four men.Sometime after the security class on September 28,5Darcy had a conversation with Richard Bell at whichtime Bell asked to see Darcy's referral card. After seeingthe card, which indicated that Darcy was steward, Belladvised Darcy that the call for the men was canceled.The other three referrals worked that day, doing pipefit-ting work. In addition, on September 28 Satter andKohlmaier were transferred from other jobs to Ginna todo pipefitting work.At approximately 12:30 on September 28 Darcy hadanother conversation with Richard Bell. Bell told Darcythat he wanted Satter to be steward. On the same dayParlet had a conversation with Richard Bell, at whichtime Bell said that Darcy could not serve as a stewardbecause it would cause problems but that Darcy couldhave another job. On the following day Chris Farrellhad a conversation with Joseph Bell who similarly statedthat there would be problems with Darcy as steward butthat Darcy could have a job so long as he was not stew-ard.C. DiscussionI have found that Nolan, the general foreman on thejob, was notified on September 22 that Darcy Farrellwould be the steward. I have further found that on Sep-tember 28 Richard Bell, after seeing Darcy's referralcard, told him that there was no work for him at thatjobsite. I have also credited the testimony of Chris Far-rell that Joseph Bell told him that there would be a lotof problems with Darcy as steward and that Respondentwould be willing to put Darcy on the job so long as hewould not be steward. In addition, I have credited Par-let's testimony that Richard Bell told him that he couldnot have Darcy on the job as steward because it wouldcause problems, but that Darcy could have another job.It is evident that Darcy was refused employment becausehe was designated to be the steward. Respondent's con-3 A trier of facts is not required to discount everything a witness testi-fies to because he does not believe all of it "Nothing is more commonthan to believe some and not all of what a witness says." Edwards Trans-porration Co., 187 NLRB 3. 4 (1970). enfd. per curiam 449 F2d 155 (5thCir. 1971); Gossen Co., supra at 347.' Richard Bell did not appear to me to be a credible witness. Initiallyhe stated that he had no work for Darcy on September 28 He subse-quently testified, however. that Darcy was not dependable He then testi-fied that Scalzo. Wickim, and Nelson were also not dependable. yet theywere hireds While Darcy testified that he arrived at 8 a m., the attendance sheetat the security class does not show that he was present Both RichardBell and Mark Scalzo testified that they did not see Darcy in the securityclass. Nelson testified that the room was dark, inasmuch as a movie wasbeing shown It is possible that Darc, came into the class sometime afterthe attendance sheet was passed around609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtention that there was no work for Darcy is clearly pre-textual. The other three fitters were employed on Sep-tember 28 in addition to Satter's and Kohlmaier's beingtransferred to work as fitters at Ginna. Furthermore,Richard Bell's belated testimony that Darcy was nothired because he was not a dependable worker is addedevidence of the pretextual nature of the alleged reasonfor the refusal to hire. Richard Bell testified that theother three fitters also were not dependable, yet theywere hired. See F. & M. Importing Co., 237 NLRB 628,632 (1978); Grede Foundries, 211 NLRB 710, 711-712(1974).Accordingly, I find that Respondent refused to hireDarcy Farrell because he was designated as steward.6This constitutes a violation of Section 8(a)(1) and (3) ofthe Act. See Kern's Bakeries, supra; Copes-Vulcan, Inc.,237 NLRB 1253, 1257 (1978), enfd. in pertinent part 611F.2d 440 (3d Cir. 1979).CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By refusing to hire Darcy Farrell because he wasdesignated to be union steward, Respondent engaged inan unfair labor practice within the meaning of Section8(a)(1) and (3) of the Act.4. The aforesaid unfair labor practice constitutes anunfair labor practice affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice I find it necessary to order Re-spondent to cease and desist therefrom and to take af-firmative action designed to effectuate the policies of theAct. Respondent will be ordered to offer employment toDarcy Farrell and to make him whole for wages andother benefits he may have lost as a result of the discrim-ination against him in accordance with the formula setforth in F. W. Woolworth Co., 90 NLRB 289 (1950), with6 If a trier of facts finds that an employer's stated motive for an action,such as a discharge or a refusal to hire, is false, he can infer that there isanother concealed motive for such action. Shattuck Denn Mining Corp. v..VLRB, 362 F.2d 466, 470 (9th Cir. 1966); Daniel Construction Co., 229NLRB 93, 95 (1977); Kern's Bakeries, 227 NLRB 1329, 1332 (1977).interest computed in the manner prescribed in FloridaSteel Corp., 231 NLRB 651 (1977).?Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER"The Respondent, John P. Bell & Sons, Inc., Rochester,New York, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to hire prospective employees becausethey are designated as steward or because of their rela-tionship to union officials.(b) In any like or related manner interfering with, res-traning, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Darcy Farrell immediate employment.(b) Make whole Darcy Farrell for any loss he mayhave suffered as a result of the discrimination against himin the manner set forth in the section above entitled"The Remedy."(c) Post at its facility in Rochester, New York, copiesof the attached notice marked "Appendix."9Copies ofsaid notice, on forms provided by the Regional Directorfor Region 3, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 3, in writ-ing, within 20 days of the date of this Order, what stepsRespondent has taken to comply herewith.I See, generally, Isis Plumbing & Heating Co., 138 NLRB 716, 717-721(1962).e In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."610